APPEAL OF HAGEMEISTER FOOD PRODUCTS CO.Hagemeister Food Products Co. v. CommissionerDocket No. 650.United States Board of Tax Appeals2 B.T.A. 21; 1925 BTA LEXIS 2577; June 10, 1925, Decided Submitted May 6, 1925.  *2577 T. P. Silverwood, Esq., for the taxpayer.  A. Calder Mackay, Esq., for the Commissioner.  *21  Before GRAUPNER and TRAMMELL.  This appeal involves a deficiency in income taxes for the calendar years 1918, 1919, and 1920, in the amount of $5,901.06, and is based upon the disallowance by the Commissioner of losses claimed in those years on account of abandoning, scrapping, and discarding saloon fixtures belonging to the taxpayer.  FINDINGS OF FACT.  1.  The taxpayer is a Wisconsin corporation, with its principal office at Preble.  It was engaged in the business of manufacturing and selling beer.  Both prior and subsequent to March 1, 1913, it acquired saloon fixtures which it placed without cost or rental in saloons of its regular customers.  These fixtures consisted of bar fixtures, drain boards, refrigerators, mirrors, partitions, etc.  There was a constant shifting and interchange of such equipment from *22  one location to another as customers went out of business or as ownership and arrangement of saloons changed hands.  2.  On account of prohibition legislation a great part of those fixtures were scrapped, abandoned, or destroyed, during the*2578  years 1918 and 1919.  DECISION.  The determination of the Commissioner is approved.  Neither the cost nor the March 1, 1913, value of the fixtures acquired prior to that date, nor the cost of those acquired subsequent to March 1, 1913, has been established.